Exhibit 10.5


AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT AND CONSENT

     THIS AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT AND CONSENT (this
“Amendment”), dated as of August 2, 2006, is entered into by and among PAINCARE
HOLDINGS, INC., a Florida corporation (“Parent”), and each of Parent’s
Subsidiaries identified on the signature pages hereof (such Subsidiaries are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), each of the lenders
that is a signatory to this Amendment (together with their respective successors
and permitted assigns, individually, “Lender” and, collectively, “Lenders”), and
HBK INVESTMENTS L.P., a Delaware limited partnership, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors, if any, in such capacity, “Agent”; and together with each of the
Lenders, individually and collectively, the “Lender Group”), in light of the
following:

W I T N E S S E T H


     WHEREAS, Parent, each Borrower and the Lender Group are parties to that
certain Loan and Security Agreement, dated as of May 10, 2005 (as amended,
restated, supplemented, or modified from time to time, the “Loan Agreement”);

     WHEREAS, Parent has informed the Lender Group that that Borrowers may not
have complied with the minimum EBITDA financial covenant set forth in Section
7.18(a)(i) of the Loan Agreement with respect to the three month period ending
June 30, 2006 (the “Potential Event of Default”);

     WHEREAS, Parent and each Borrower has requested that the Lender Group agree
to amend the Loan Agreement in accordance with the provisions of this Amendment;
and

     WHEREAS, subject to the terms and conditions set forth in this Amendment,
the Lender Group is willing to so amend the Loan Agreement.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
Loan Agreement as follows:

1. DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement, as amended
hereby.

2. AMENDMENTS TO LOAN AGREEMENT.


 


--------------------------------------------------------------------------------

     (a) Section 1.1 of the Loan Agreement is hereby amended by inserting the
following new definitions in proper alphabetical order:

     “2006 Subordinated Note Refinance Date” means the date that is 90 days
before the date when all or any portion of the principal balance of the
Indebtedness evidenced by the 2006 Subordinated Notes is due and payable.

     “2006 Subordinated Notes” means the notes issued by Parent in connection
with that certain Securities Purchase Agreement dated as of August 2, 2006, by
and among Parent and the Subordinated Lenders in an aggregate principal amount
not to exceed $3,000,000, substantially in the form provided to Agent prior to
the execution thereof.

     (b) Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the following definition in its entirety as follows:

     “Subordinated Lenders” means Midsummer Investment, Ltd., a Bermuda limited
partnership, Islandia, L.P., a Delaware limited partnership, and their
respective Affiliates .

     (c) Section 7.1 of the Loan Agreement is hereby amended by (i) deleting the
term “and” at the end of subsection (h) thereto, (ii) deleting the “.” at the
end of subsection (i) thereto and replacing it with “; and”, and (iii) adding
the following subsection (j) to the end thereof to read in its entirety as
follows:

    “(j) Indebtedness evidenced by the 2006 Subordinated Notes.”

     (d) Section 7.7(a)(ii) of the Loan Agreement is hereby amended and restated
in its entirety as follows:

     “(ii) directly or indirectly, amend, modify, alter, increase, or change any
of the terms or conditions of any agreement, instrument, document, indenture, or
other writing evidencing or concerning Indebtedness permitted under Section
7.1(b), (c), (e), (f), (g) or (j) in a manner that is adverse to the interests
of Parent or any of its Subsidiaries or to the interests of the Lender Group,”

     (e) Section 8.15 of the Loan Agreement is hereby amended and restated in
its entirety as follows:

     “8.15 If (a) at any time on or after the 2003 Subordinated Note Refinance
Date, any Indebtedness owing to any Subordinate Lender and evidenced by the 2003
Subordinated Notes has not been converted into common Stock of Parent,
refinanced in its entirety on terms that are satisfactory to Agent and the
Required Lenders, or amended such that no portion of the principal balance of
such Indebtedness is due and payable on or before the date that is 90 days after
the 2003 Subordinated Note Refinance Date, (b) at

- 2 -


 


--------------------------------------------------------------------------------

any time on or after the 2004 Subordinated Note Refinance Date, any Indebtedness
owing to any Subordinate Lender evidenced by the 2004 Subordinated Notes has not
been converted into common Stock of Parent, refinanced in its entirety on terms
that are satisfactory to Agent and the Required Lenders, or amended such that no
portion of the principal balance of such Indebtedness is due and payable on or
before the date that is 90 days after the 2004 Subordinated Note Refinance Date,
or (c) at any time on or after the 2006 Subordinated Note Refinance Date, any
Indebtedness owing to any Subordinate Lender evidenced by the 2006 Subordinated
Notes has not been converted into common Stock of Parent, refinanced in its
entirety on terms that are satisfactory to Agent and the Required Lenders, or
amended such that no portion of the principal balance of such Indebtedness is
due and payable on or before the date that is 90 days after the 2006
Subordinated Note Refinance Date; or”

3. CONSENT. The Lender Group hereby authorizes Agent to consent, and the Agent
hereby does consent to the execution, delivery, and performance by Parent of (i)
that certain Amendment Agreement, dated as of August 2, 2006, among Parent,
Midsummer Investment, Ltd. and Islandia, L.P., (ii) that certain Registration
Rights Agreement, dated as of August 2, 2006, (iii) that certain Securities
Purchase Agreement, dated as of August 2, 2006, and (iv) that certain 8.5%
Convertible Debenture due August 2, 2009, in each case, to the extent that the
foregoing agreements are substantially in the form previously provided by Parent
to Agent.

4. CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:

     (a) After giving effect to this Amendment, the representations and
warranties in this Amendment, the Loan Agreement and the other Loan Documents
shall be true and correct in all material respects on and as of the date hereof,
as though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date);

     (b) Agent shall have received the reaffirmation and consent of each
Guarantor attached hereto as Exhibit B (the “Consent”), duly executed and
delivered by an authorized official of each Guarantor;

     (c) Agent shall have received the Amendment Number One to Subordination
Agreement, duly executed and delivered by the parties thereto;

     (d) After giving effect to this Amendment, no Default or Event of Default
(other than the Potential Event of Default) shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment;

     (e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated

- 3 -

 


--------------------------------------------------------------------------------

herein shall have been issued and remain in force by any Governmental Authority
against any Borrower, any Guarantor or any member of the Lender Group; and

     (f) All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

5. REPRESENTATIONS AND WARRANTIES. Parent and each Borrower hereby represents
and warrants to the Lender Group as follows:

     (a) After giving effect to this Amendment, the representations and
warranties in this Amendment, the Loan Agreement and the other Loan Documents
are true and correct in all material respects on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date);

     (b) The execution, delivery, and performance of this Amendment and of the
Loan Agreement, as amended by this Amendment, are within Parent’s and each
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and are not in contravention of any law, rule, or regulation,
or any order, judgment, decree, writ, injunction, or award of any arbitrator,
court, or governmental authority, or of the terms of its charter or bylaws, or
of any contract or undertaking to which it is a party or by which any of its
properties may be bound or affected,

     (c) This Amendment and the Loan Agreement, as amended by this Amendment,
constitute Parent’s and each Borrower’s legal, valid, and binding obligation,
enforceable against Parent and such Borrower in accordance with its terms,

     (d) This Amendment has been duly executed and delivered by Parent and each
Borrower,

     (e) The execution, delivery, and performance of the Consent is within each
Guarantor’s corporate power, has been duly authorized by all necessary corporate
action, and is not in contravention of any law, rule or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected,

     (f) The Consent constitutes each Guarantor’s legal, valid, and binding
obligations, enforceable against each such Person in accordance with its terms,

     (g) After giving effect to this Amendment, no Default or Event of Default
(other than the Potential Event of Default) has occurred and is continuing on
the date hereof or as of the date of the effectiveness of this Amendment,

- 4 -



 


--------------------------------------------------------------------------------

     (h) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, or any member of the Lender
Group, and

     (i) The Consent has been duly executed and delivered by each Guarantor.

6. CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

7. ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments to
the Loan Agreement expressly set forth in Section 2 hereof, the Loan Agreement
and other Loan Documents shall remain unchanged and in full force and effect.
The execution, delivery, and performance of this Amendment shall not operate as
a waiver of or, except as expressly set forth herein, as an amendment of, any
right, power, or remedy of the Lender Group as in effect prior to the date
hereof. The amendments set forth herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, and except as expressly set forth herein, shall
neither excuse any future non-compliance with the Loan Agreement, nor shall
operate as a waiver of any Default or Event of Default, including without
limitation the Potential Event of Default. To the extent any terms or provisions
of this Amendment conflict with those of the Loan Agreement or other Loan
Documents, the terms and provisions of this Amendment shall control. This
Amendment is a Loan Document.

8. COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

9. MISCELLANEOUS.

(a) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import

- 5 -



 


--------------------------------------------------------------------------------

referring to the Loan Agreement shall mean and refer to the Loan Agreement as
amended by this Amendment.

     (b) Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.

- 6 -


 


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered as of the date first written above.

PAINCARE HOLDINGS, INC.  a Florida corporation    By:  /s/ Mark Szporka  Name: 
Mark Szporka  Title:  Chief Financial Officer    PAINCARE SURGERY CENTERS, INC 
a Florida corporation    By:  /s/ Mark Szporka  Name:  Mark Szporka  Title: 
Chief Financial Officer    ADVANCED ORTHOPAEDICS OF  SOUTH FLORIDA II, INC.,  a
Florida corporation    By:  /s/ Mark Szporka  Name:  Mark Szporka  Title:  Chief
Financial Officer      PAIN AND REHABILITATION  NETWORK, INC.,  a Florida
corporation    By:  /s/ Mark Szporka  Name:  Mark Szporka  Title:  Chief
Financial Officer      MEDICAL REHABILITATION  SPECIALISTS II, INC.,  a Florida
corporation    By:  /s/ Mark Szporka  Name:  Mark Szporka  Title:  Chief
Financial Officer    /s/ Mark Szporka 


[PAINCARE HOLDINGS, INC.]

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT AND
CONSENT]


--------------------------------------------------------------------------------

PAINCARE ACQUISITION COMPANY  V, INC.,    a Florida corporation    By:  /s/ Mark
Szporka  Name:  Mark Szporka  Title:  Chief Financial Officer      PAINCARE
ACQUISITION COMPANY  VI, INC.,    a Florida corporation    By:  /s/ Mark
Szporka  Name:  Mark Szporka  Title:  Chief Financial Officer      HEALTH CARE
CENTER OF TAMPA,  INC.,    a Florida corporation    By:  /s/ Mark Szporka 
Name:  Mark Szporka  Title:  Chief Financial Officer      PAINCARE ACQUISITION
COMPANY  VIII, INC.,  a Florida corporation    By:  /s/ Mark Szporka  Name: 
Mark Szporka  Title:  Chief Financial Officer      PAINCARE ACQUISITION COMPANY 
IX, INC.    a Florida corporation    By:  /s/ Mark Szporka  Name:  Mark Szporka 
Title:  Chief Financial Officer 


[PAINCARE HOLDINGS, INC.]

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT AND
CONSENT]


--------------------------------------------------------------------------------

PAINCARE ACQUISITION COMPANY X, INC. a Florida corporation

By:  /s/ Mark Szporka  Name:  Mark Szporka  Title:  Chief Financial Officer 


PAINCARE ACQUISITION COMPANY XI, INC. a Florida corporation

By:  /s/ Mark Szporka  Name:  Mark Szporka  Title:  Chief Financial Officer 


GEORGIA SURGICAL CENTERS, INC. a Georgia corporation

By:  /s/ Mark Szporka  Name:  Mark Szporka  Title:  Chief Financial Officer 


PAINCARE ACQUISITION COMPANY XIII, INC., a Florida corporation

By:  /s/ Mark Szporka  Name:  Mark Szporka  Title:  Chief Financial Officer 


BENJAMIN ZOLPER, M.D., INC. a Florida corporation

By:  /s/ Mark Szporka  Name:  Mark Szporka  Title:  Chief Financial Officer 


PAINCARE ACQUISITION COMPANY XV, INC. a Florida corporation

By:  /s/ Mark Szporka  Name:  Mark Szporka  Title:  Chief Financial Officer 


[PAINCARE HOLDINGS, INC.]

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT AND
CONSENT]


--------------------------------------------------------------------------------

PAINCARE ACQUISITION COMPANY  XVII, INC.  a Florida corporation    By:  /s/ Mark
Szporka  Name:  Mark Szporka  Title:  Chief Financial Officer      PAINCARE
ACQUISITION COMPANY  XIX, INC.  a Florida corporation    By:  /s/ Mark Szporka 
Name:  Mark Szporka  Title:  Chief Financial Officer      PAINCARE ACQUISITION
COMPANY  XVIII, INC.  a Florida corporation    By:  /s/ Mark Szporka  Name: 
Mark Szporka  Title:  Chief Financial Officer      PAINCARE SURGERY CENTERS I,
INC.  a Florida corporation    By:  /s/ Mark Szporka  Name:  Mark Szporka 
Title:  Chief Financial Officer    PAINCARE SURGERY CENTERS II, INC.  a Florida
corporation    By:  /s/ Mark Szporka  Name:  Mark Szporka  Title:  Chief
Financial Officer 


[PAINCARE HOLDINGS, INC.]

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT AND
CONSENT]


--------------------------------------------------------------------------------

HBK INVESTMENTS L.P., a Delaware limited partnership, as Agent

By: /s/ Larry Lebowitz
Its authorized signatory

HBK MASTER FUND L.P., as Lender

By: /s/ Larry Lebowitz
Its authorized signatory

DEL MAR MASTER FUND LTD., as Lender

By:  /s/ Marc V. Simons  Name:  Marc V. Simons  Title:  Director 


[PAINCARE HOLDINGS, INC.]

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT AND
CONSENT]


--------------------------------------------------------------------------------

Exhibit B


REAFFIRMATION AND CONSENT


     All capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to them in that certain Loan and Security Agreement
by and among PAINCARE HOLDINGS, INC., a Florida corporation (“Parent”), and each
of Parent’s Subsidiaries identified on the signature pages thereof (such
Subsidiaries are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), each
of the lenders that is a signatory to thereto (together with their respective
successors and permitted assigns, individually, “Lender” and, collectively,
“Lenders”), and HBK INVESTMENTS L.P., a Delaware limited partnership, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors, if any, in such capacity, “Agent”; and together with each
of the Lenders, individually and collectively, the “Lender Group”), dated as of
May 10, 2005 (as amended, restated, supplemented or otherwise modified, the
“Loan Agreement”), or in Amendment Number Two to Loan and Security Agreement and
Consent, dated as of August 2, 2006 (the “Amendment”), among Parent, the
Borrowers and the Lender Group. The undersigned each hereby (a) represents and
warrants to the Lender Group that the execution, delivery, and performance of
this Reaffirmation and Consent are within its powers, have been duly authorized
by all necessary action, and are not in contravention of any law, rule, or
regulation, or any order, judgment, decree, writ, injunction, or award of any
arbitrator, court, or governmental authority, or of the terms of its charter or
bylaws, or of any contract or undertaking to which it is a party or by which any
of its properties may be bound or affected; (b) consents to the amendment of the
Loan Agreement by the Amendment; (c) acknowledges and reaffirms its obligations
owing to the Lender Group under any Loan Documents to which it is a party; and
(d) agrees that each of the Loan Documents to which it is a party is and shall
remain in full force and effect. Although the undersigned has been informed of
the matters set forth herein and has acknowledged and agreed to same, it
understands that the Lender Group has no obligations to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty.

Delivery of an executed counterpart of this Reaffirmation and Consent by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile also shall
deliver an original executed counterpart of this Reaffirmation and Consent but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Reaffirmation and Consent.
This Reaffirmation and Consent shall be governed by the laws of the State of New
York.

[signature page follows]


LEGAL_US_W # 54119152.3


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

PAINCARE HOLDINGS, INC.,  a Florida corporation    By:  Name:  Title:     
PAINCARE, INC.,  a Nevada corporation    By:  Name:  Title:      PAINCARE
MANAGEMENT SERVICES,  INC.,  a Florida corporation    By:  Name:  Title:     
CAPERIAN, INC.,  a Florida corporation    By:  Name:  Title:    ROTHBART PAIN
MANAGEMENT  CLINIC, INC.,  a Canadian corporation    By:  Name:  Title: 


[PAINCARE HOLDINGS, INC. - SIGNATURE PAGE TO REAFFIRMATION AND CONSENT

TO AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT AND CONSENT]


--------------------------------------------------------------------------------